UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7630


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:95-cr-00005-FDW-1; 3:99-cv-
00061-FDW)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Pierre Hall seeks to appeal the district court’s order treating his Fed. R. Civ.

P. 60(d)(1) motion as a successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that basis. The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have

independently reviewed the record and conclude that Hall has not made the requisite

showing. Accordingly, we deny a certificate of appealability and dismiss the appeal.

       Additionally, we construe Hall’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock, 340
F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either:

       (1) newly discovered evidence that . . . would be sufficient to establish by
       clear and convincing evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or
       (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

                                              2
28 U.S.C. § 2255(h). Hall’s claims do not satisfy either of these criteria. Therefore, we

deny authorization to file a successive § 2255 motion.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            DISMISSED




                                            3